 ABC OUTDOOR ADVERTISING, INC.113ABC OutdoorAdvertising,Inc.andSign & PictorialPainters'Union,Local No. 770,affiliated with theBrotherhood of Painters,Decorators and Paper-hangers ofAmerica, AFL-CIO. Case 30-CA-588January 11,1968DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 4, 1967, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and sup-porting brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before me on July 27,1967, at Milwaukee, Wisconsin, on complaint of theGeneral Counsel against ABC Outdoor Advertising,Inc., herein called the Respondent or the Company. Thesole issue is whether the Respondent discharged its em-ployee Louis Liburdi in violation of Section 8(a)(3) of theAct. The charge was filed on May 9, 1967, and the com-plaint issued on June 15. Briefs were filed after the closeof the hearing by the General Counsel and the Respond-ent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTABC Outdoor Advertising, Inc., is engaged in themanufacture, production, and servicing of outdoor adver-tising billboards, with its principal office and place ofbusiness in Waukesha, Wisconsin. During the last calen-dar year, a representative period, it purchased andreceived goods and materials valued in excess of $50,000from firms and individuals located outside the State ofWisconsin, and during the same period made sales ofmaterials and services valued in excess of $50,000 tocustomers located in the State but which in turn soldgoods and materials in excess of $50,000 to firms and in-dividuals located outside the State. I find that theRespondent is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Actto exercise jurisdiction herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, ABCOutdoor Advertising, Inc., Waukesha, Wisconsin,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Add the following as paragraph 2(b), thepresentparagraph 2(b) and those subsequentthereto being consecutively relettered:"(b)Notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."2.Delete the words "in the manner described inthe Trial Examiner's Decision" from the last line ofthe second paragraph of the Notice to All Em-ployees attached to the Trial Examiner's Decision.II.THE LABORORGANIZATION INVOLVEDSign & Pictorial Painters'Union,Local No. 770, af-filiated with the Brotherhood of Painters,Decorators andPaperhangers of America,AFL-CIO,herein called theUnion,is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICELouis Liburdi, a pictorial sign painter, worked 8 yearsfor this Company. On Monday, April 24, 1967, theUnion, bargaining with an employer association of whichthe Respondent is a member, called a strike; it picketedthis shop as well as others. Liburdi honored the picketline and did not work Monday or Tuesday. Late thesecond afternoon the Company sent him notice ofdischarge. He returned to work the next morning but wasrefused employment and has not been used since. Thecomplaint alleges Liburdi was discharged because hechose to support his Union's strike, and that the Re-sponent thereby violated Section 8(a)(3) of the Act.Donald Koepp, president of the Company, admitted atthe hearing without equivocation that had Liburdi notrefused to cross the picket line, he, Koepp, would nothave removed the man from the payroll.Q. If he had been at work on April 24 and 25would you have terminated his employment withABC on the afternoon of April 25?A. [Donald Koepp] No, I don't believe so.169 NLRB No. 24 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite this literal admissionof retaliatory discharge,the Respondent advances a number of.elusive and con-tradictory defenses to the complaint.The formal answerstates both that Liburdi was "terminated" and that he was"replaced." As a witness Koepp gave a different explana-tion.He said there was not enoughwork for Liburdi, andthat because two men were doing the same kind of work,itwas decided to retain only one. Under this theoryLiburdi was simply reduced in force, a matter standingapart from any strike action. This view, of course, con-flicts with the idea of replacement,which means someoneelse ishired to do the work temporarily abandoned by astriker.A further defense, completely at odds with all ofthe foregoing, is that if in fact the Company did punishLiburdi for having struck, the man deserved it becausethe picket line he honored was illegal inthat the Unionwas seekingto force the Employer to accept a hot cargocontract.I find that the Respondent discharged Liburdi on April25, 1967, and that by such conduct it committed an unfairlabor practice in violation of Section 8(a)(3) and (1) of theAct.He was not replaced, and the use of the word is a se-mantic ploy here. The first thing Liburdi heard from hisemployer, after refusing to cross the picket line, was atelegram reading:You are hereby advised that the position which youformerly held at ABC Outdoor Advertising has beenfilled by another employee and there is no furtherwork available for you here.Don KoeppNo one was hired in his place. Indeed, Koepp, beforeadvising Liburdi he was through via the telegram, had noteven spoken to any other workmen about doing Liburdi'swork. For several years there had been four employeesworking in this shop: Liburdi, Holtzman, Roe, andGreen. From an artist's sketch approved by customersfor advertising purposes, these four do what is called pic-torial and bulletin work. From a sketch they make a verylarge perforated pattern, perhaps 44 feet across, then usefor drawing and painting an enlargement which becomesthe billboard ad. Part of the work is reproducing the pic-ture,"getting a true resemblance,"or design conception,and this is called pictorial painting. The rest is referred toas bulletin work, and this includes background painting,lettering,large and small, and lines.The pictorial workrequires by far the greater skill, and was always done byLiburdi and Holtzman, each of whom also did a certainamount of lettering and background. Except for rare oc-casionsRoe and Green did only the bulletin work.In additionLiburdi also did, at the time of hisdischarge, a small amount of sketch work. When he washired, back in 1959, it was intended he would do much ofthis.-really a form of creative art -but in the next severalyears it became apparent his skill in this area was not veryhigh, and the Company progressively gave this work outto be done by private freelance artists. By the last year or2 of his employment, from 1965 to 1967, Liburdi wasdevoting no more than perhaps 10 to 15 percent of histime on sketches and the rest on pictorial and bulletinpaintingwork. All other sketch work is performed outsidethe shop. At pictorial work, it was admitted at the hear-ing, he was "mostly excellent." Liburdi said that Holtz-man spent more time on bulletin work than on pictorialpainting, but Koepp testified both men divided their timeabout equally between the two types of work. Holtzmandid not testify.In any event,it is clear that Holtzman wasunable to do, and never did perform any sketch work. Hehas been on this job for 5 years.The Respondent contends that Liburdi was replaced byHoltzman. Nobody was hired. If the record showed nomore than the foregoing, the defense of replacementwould appear as patently false. On Tuesday, while Libur-di was striking, Holtzman was doing the same work he al-ways did. And on Wednesday, with Liburdi in Koepp'soffice ready for work anddemandinghis job back,nothing had changed: Holtzman was still on his old du-ties.Under these clear facts, any contention that Holtz-man had been removed from his own job to that of Libur-di, and thereby replaced an economic striker, merits nodiscussion. It is perhaps for this reason that the Respond-ent was forced to the further claim that there was notenough pictorial work for two men, but only sufficient forone.With this it could then be said, with partial plausibili-ty, Holtzman was hired permanently into Liburdi's job.The difficulty with this position is that for some timeboth men had worked regular schedules without a wordfrom management about lack of work. Koepp even con-ceded that on April 15 he told the fourmen "in the eventa strike occurred ... business would be open and operat-ing and that we wanted them to come to work." As Libur-di quoted him, Koepp said he wanted "Every man tocome to work." Although Koepp denied it, I credit Libur-di's addition that when the expected strike was postponed1week, the owner again voiced the same request the fol-lowing week, by saying "I expect you to be on the job."Imust credit Liburdi's further uncontradicted testimonythatwhen he protested the discharge telegram, Koepptold him: "I told you what would happen if you didn'tcome to work." Clearly, therefore, before anyone choseto disregard Koepp's admonition about not striking, heknew there was enough work for everyone. Moreover,what evidence there is of declining work is couched ingeneral terms by Koepp as a condition that had beendeveloping for some time. There is no contention thatanything of particular significance affected the quantityof work between the time he told everyone to reportpromptly, and on April 25. He said "we were a littleoverstaffed" with pictorial artists, and then:Q. Isn't it correct this particular condition had ex-isted for a period of about two years before April 21,1967?A. That's correct.However the facts be viewed, the same answer is com-pelled: a discharge for engaging in strike activity. HadLiburdi that day been carrying on some other form ofconcerted or union activity, and out of a clear blue skybeen released on the asserted ground of insufficient work,the fact that the claimed economic condition had notchanged for 2 years would rob the affirmative defense ofall credibility. Further, Koepp's admission that but for theconcerted activity of the moment he would not havetaken the action proves without question that at least onepurpose, if not the sole motivation of the discharge, wasunlawful. It follows there was a violation of the statute.There is more to weaken the claim Holtzman replacedLiburdi. Although Liburdi was then performing very littlesketch work, Holtzman had never done any at all. Koeppsaid he anticipated the new man might learn. As a witnesshe detailed how before sending the discharge telegram heconferred at length with Holtzman, after discussing thematter with Herbst, the group supervisor, asking Holtz-man did he think he could manage the job and would hetake it. He said Holtzman accepted before the telegram ABC OUTDOOR ADVERTISING, INC.115was sent. Koepp's affidavit, dated May 17, 1967, readsin part: "After I sent the telegram to Liburdi on April 25,I spoke to Holtzman and advised him that he would bedoing the pictorial work and the sketch work and I spoketo him again about his new duties on April 26, and April27." Herbst was not present at the hearing to corroboratethe president; I think it clear Koepp was not telling thetruth as u witness. The affidavit must be believed, for thestatement was given to a Board investigator in the officeof the Respondent's lawyer, and was signed by Koepponly after it had first been returned to the lawyer for ap-proval. The truth of the matter is that Koepp simply de-cided to discharge Liburdi, and only later sought what henow calls a "replacement." And finally, Koepp also ad-mitted there was no problem of insufficient work beforeLiburdi came back to his job. "We worked that day, weworked both of those days. We were short a man, theprime man." "I was more concerned with the future thanwith immediate events of that day." What Koepp wassaying at this point is that he wants no one to work forhim who might ever exercise the right to strike.Supervisor Herbst also testified for the Respondentconcerning the post-discharge conversation. He said thatwhen Koepp was explaining the discharge telegram toLiburdi "we had no idea of how long the strike would lastand we felt that we would put our company in jeopardy." But Liburdi was above all desirous only of workingat that very moment. An employer is not free under thisstatute to discharge a man today because tomorrow hemight join a strike.There had been a threat of strike 2 years earlier, in1965. At that time, when he also told the group the shopwould be open in the event and he wanted everyone tocome to work, Koepp had also said: "I don't want anyunion telling me what the hell to do in this place." Andwhen answering Liburdi's charge, on Wednesday after-noon,April 26, that the Respondent had hurt him for hav-ing supported the Union, Koepp told him "he had showna to hell with Koepp attitude." He also told Liburdi "Hehad no reason to be surprised" at thedismissal.But theonly danger to which Liburdi had ever been alerted wasthe possible displeasure of the Respondent should anyonedare to refuse to cross a possible picket line. Nothing hadever been said about insufficient work. From Koepp'stestimony: "I told him these were matters in which youhave to choose whose concern you are going to respondto, that of the Company, or that of the Union."Liburdi,Roe, and Green had paidunionfines forcrossing, the picket' line in 1965. Koepp knew, when he"replaced" Liburdi with Holtzman, that of the four em-ployees only Holtzman was no longer aunionmember.And there were again four men working in July; at thetime of the hearing, although Koepp called one a parttimer.I also find no merit in the alternative and inconsistentdefense that the Respondent was free to discriminateagainst 'Liburdi because the Union was striking illegally.Assuming, for the sake of argument, that an employerwho discharges a man solely to give vent to his resent-mentagainst strike activity,may, as an afterthought,search for such a defense, the evidence in this case fallsshort of proving the Union was in fact committing an un-fair labor practicein itspicketing. The employer associa-tionof which the Respondent is a member filed a chargeagainst the Union but it has been withdrawn. Liburdi wasnot told at the time this was the reason for his dismissal.For the last several weeks before April 24, whileseveral bargainingsessionstook place, fourmajor issuesremained in dispute between the parties. These werewages,pensionbenefits, health and welfare payments,and a no-strike provision. None of these was resolveduntil a contract settlement was reached sometime afterthe strike. The Respondent's contention that this was anunlawful strike rests upon the fact that among the manyitemslisted in the Union's initial proposals in Februaryhad been a clause permitting its members to refuse towork under certain conditions which counsel for theRespondent at the hearing called illegal hot cargo situa-tions.)The clause was similar to one found in the 1965contract due to expire on March 31, 1967. The Em-ployers demanded a regular no-strike clause in the newcontract, although there had been none in the expiringone.With the discharge shown clearly to have been punish-mentfor strike action, theprima faciecase in support ofthe complaint is complete. What is to be considered nowis therefore an affirmative defense, the burden of goingforward with the proof resting upon the Respondent. Thetest of evidence required, whether or not sufficientlyprobative and persuasive, is not unlike that needed werethe General Counsel attempting to prove an unfair laborpractice by the Union in the strike action.In the inconclusive bartering which followed theexchange of demands in February, there was muchdiscussion about all of the issues, money matters as wellas possible arrangement respecting the right of employeesto strike or honor picket lines of other unions. AlexanderAdams,businessrepresentative of Local 770, who par-ticipated in the negotiations, said the no-strike questionwas argued back and forth perhaps a dozen times. Hemade clear that with time the Union's demand became aquid pro quowhich it wanted in return for the Employer'sno-strike clause demand. It also appears that what lan-guagemight be used to satisfy the Union's need wasdiscussed many times. As Adams recalled, "we did takethe position that as far as thelanguage, asfar as the no-strike clause was concerned we would grant them the no-strike clause but we wanted language that would protectour union member sign painters to honor a picket line onthe premises of their employment if a strike occurred....we always had the difference of language, that we wereof the opinion we would at all times give them a no-strikeclause but we did want some insertion in there that ourunion members could respect a picket line if a strikewould occur on the premises of the employer wherethey're employed."The record as a whole does not prove, as the Respond-ent contends in itsbrief, that throughoutthe entireperiod, clear through April 25, the Union insisted uponcontract language precluding the Employer "fromdischarging any employee or employees who refused to1The then proposed clause reads as follows. "General and miscellane-ous provisions. Section 1. A lawful sympathetic strike, when voted by theExecutive Board of the union shall be no violation of the agreement on thepart of the union Section 2. It shall not be a violation of this agreementand it shall not be cause for discharge, if any employee refuses to gothrough a lawful primary and sanctioned picket line of a union, nor shall itbe a violation of this agreement and it shall not be cause for discharge ifany employee or employees refuse to work on any job on which all per-sons who perform work with said employees or employee on the site ofsuch a job are not members of a union."350-212 0-70-9 116DECISIONSOF NATIONALLABOR RELATIONS BOARDwork on any job on which all persons who performedwork with said employee or employees on the site of suchjob were not members ofa union." Every reference bywitnesses at the hearing concerning the impasse matterswhich precipitated the strike, were to the "no-strikeclause" as one of the remaining unresolved issues. Andwhen on April 21, immediately preceding the strike, theemployers reported to the employees in writing how mat-ters stood, they stressed the wage and health and welfaredisputes, but said nothing about any illegal union demandas an impediment to settlement.Indeed,the leaflet dis-tributed that day by the employer association strongly in-dicates that all the Union wanted was a not illegal right torefuse to cross picket lines. "We also pointed out to theunion that if they would accept our wage proposal hereand now, we would agree to continue the health and wel-fare fund and contribute to it the full cost of the insurancepremiums for the increased benefits as well as adjust ourposition on the no-strike clause so as to allow our em-ployees the right to respect lawful primary picket lines ofother employers."This statement by the employers about the last ditchsituation,makes credible Adams' recollection of one ofthe bargaining sessions."Well, at that particular meetingMr. Brigden [attorney for the Employer Association]brought up an example. He said, for instance, if MillerBrewing Company is on a strike we will give you lan-guage to the effect that your people can honor their picketline. Isaid, well, this is fine, but this doesn't serve ourpurpose.We wantlanguage inthere to the effect that ourpeople can respect an employer's picket line in our indus-try."I think it clear from all this, which Herbst, an employernegotiator who testified at the hearing did not contradict,that whatever may have been the initial demands of bothpartieswith respect to a strike or no-strike provision,there were many proposals and counterproprosals for al-tering the original suggested language.To say, as theRespondent now contends, that at the moment of strikethe Union was unalterably and adamantly insisting uponthe original version of its proposedlanguage,would be tostrain the evidence of record.The eventual contract which settled the strike is alsopertinent to the question here. The Union's demand forprivilege to cross the picket lines of other unions or atother locations, even as modified by its representatives inthe course of the negotiations, was abandoned entirely. Itwould appear that on this issue the employers prevailed,for the contract as executed contains a direct no-strikeclause with only the following qualifications: "employeesmay strike to enforce the award of an arbitrator after two(2) weeks written notice to the employer involved."In support of its argument that Local 770 was strikingunlawfully on April 24, the Respondent rests primarilyupon those Board decisions holding that a union may notstrike or picket to force the employer to agree to a writtenhot cargo contract provision. I cannot find on the recordhere that this was the purpose of the strike; the true ob-jectives could as well have been the many company de-mands from which the Union had refused to recede.Comparison of the two contracts in evidence - that whichexpired on March 31 and its renewal - shows that bothjourneymen sign painters and their helpers won a 20-cent-per-hour raise the first year of the contract, and a further15-cent raise the second. This is supporting indicationthat the realdisagreementwhich provoked the strike wasa matter of money. It is not possible to discern clearlyfrom a reading of the health and welfare and thepensionclauses of the two contracts, which do appear changed,whether improved benefits in this area were won by theUnion. No precedent has been cited for a proposition oflaw that whenevera union,at any stage of bargainingnegotiations,requests an unlawful hot cargo clause, anystrikewhich follows isillegal regardlessof how therespective positions of the parties may have changed inthe intervening period, and I do not believe this to be thelaw.2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has committed anunfair labor practice, I shall recommend that it be orderedto cease and desist from such conduct and to take certainaffirmative action designed to dissipate its effect. TheRespondent having illegally discharged Louis Liburdi, itmust be ordered to reinstate him to his former orequivalent position, and to make him whole for any lossof earnings he may have suffered in consequence of the il-legal discrimination against him. Backpay shall be com-puted in accordance with the rules prescribed by theBoard in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing and Heating Co.,138 NLRB 716. In viewof the nature of the unfair labor practice committed, thecommission of similar and other unfair labor practicesreasonably may be anticipated. I shall therefore recom-mend that the Respondent be ordered to cease and desistfrom in any manner infringing upon the rights guaranteedto its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2 of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging Louis Liburdi, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that ABC Outdoor Advertising, Inc., Wau-2Cf.Paul Biazevich d/bla MV Liberator,136 NLRB 13, 20. ABC OUTDOOR ADVERTISING, INC.kesha, Wisconsin, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees because of their exercise of the right to strike,or in any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistSign & Pictorial Painters' Union, Local No. 770, af-filiatedwith the Brotherhood of Painters, Decorators,and Paperhangers of America, AFL-CIO,or anyotherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteedin Section 7 of the Act, or to refrain from any or all suchactivities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer Louis Liburdi immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed, and make him whole forany loss of pay he may have suffered by reason of the dis-crimination against him, in the manner set out under "TheRemedy" section of this Decision.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c)Post at its place of business in Waukesha, Wiscon-sin, copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees ^ are customarily posted. Reasonable stepsAPPENDIXNOTICE TO ALL EMPLOYEES117Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership by any ofour employees in Sign & Pictorial Painters' Union,Local No. 770, affiliated with the Brotherhood ofPainters, Decorators and Paperhangers of America,AFL-CIO, or in any other labor organization, bydischarging or otherwise discriminating against em-ployees in regard to their hire or tenure of employ-ment, or any other term or condition of employment.WE WILL offer Louis Liburdi immediate and fullreinstatementtohisformerorsubstantiallyequivalent position, without prejudice to his seniorityor other rights and privileges previously enjoyed, andWE WILL make him whole for any loss of pay he mayhave suffered as a result of the discrimination againsthim, in the manner described in the Trial Examiner'sDecision.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, join, orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orto refrain from any or all such activities.All our employees are free to become or remain, or torefrain from becoming or remaining members of any labororganization.ABC OUTDOOR ADVERTIS-ING, INC.(Employer)shall be taken by the Respondent to insure that saidDatednotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 30, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.43 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify the Regional Director forRegion 30, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."By(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2nd FloorCommerce Building, 744 North 4th Street, Milwaukee,Wisconsin 53203, Telephone 272-3879.